The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  On page 3, line 4, “medial” is misspelled, and on the last line, “provide” should be --provided--.  On page 5, line 2, “bearing” should read --bearings--.  On page 6, lines 21 and 22, “tibial” (both occurrences) is misspelled.  On page 7, line 17, “extend” should apparently read --extending--, and on line 18, there should be a space between “tibia” and “of”.  A few other typographical errors were noted in the specification.  In claim 1, line 11, and in claim 21, line 15, “medial” is misspelled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 1, line 3, and claim 21, line 4, “the rear” lacks a proper antecedent basis.  In claims 7-8 and 15-16, line 2 of each, “the other wall” lacks a proper antecedent basis or is confusing as to the scope relative to “medial wall”, “lateral wall”, and “an other wall” (claim 1, lines 10-14).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger et al., US 2015/0173781 A1.  Figures 55-56 illustrate a tibial component 700 comprising ribs (annotated drawing below) extending upwardly from a platform upper surface and forwardly from a rear of the platform and being spaced apart from (and hence not connected to) a back edge of the platform upper surface.  Lateral bearing 750 has a front slot 756 matching a front lug boss 722 and a back slot 752 matching a back lug boss 727 (paragraph 0112).  The ribs are depicted (MPEP § 2125) as bending and inclining outwardly toward a front edge of the platform upper surface and defining angles ranging from 2 degrees to 70 degrees (with regard to instant claims 2-3) relative to a platform central axis along slot 710.  The inherent medial bearing (Figure 37) and lateral bearing 750 having lower recesses or grooves would have been immediately obvious in order to snugly receive said ribs as well as the corresponding rails 724 and 726 while providing adequate surface area for bearing against the femoral component (Figure 37; paragraph 0084).

    PNG
    media_image1.png
    312
    485
    media_image1.png
    Greyscale

Regarding claims 6, 14, and 20, a notch along the inner bent portions would have been innate or directly obvious from the arcuate nature of said bent portions relative to the linear rear face of front lug boss 722 (Figure 56).  Regarding claims 7 and 15, both medial and lateral sides of each rib define bent and non-bent walls (and a smooth transition between the two).  Regarding claims 9-10 and 17-18, interference and snap fitting would have been obvious, if not inherent, in order to impart a stable, durable assembly for withstanding various types of stresses imposed during use.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the above explanations.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger et al., US 2015/0173781 A1, in view of Berakassa et al., FR 2 653 992 A1.  Interchangeable bearings and femoral components of varying sizes were well-known in the art at the effective filing date of the present invention, as seen from Berakassa et al. (machine translation: page 3, lines 112-116; page 5, lines 194-200), and would have been obvious in order to facilitate adjustments and reduce inventory costs, with further motivation (to combine) provided by the similarities in Berakassa et al. as to the system of ribs, recesses, and grooves for component assembly (Figures 1-6; machine translation: page 2, lines 42-48; page 5, lines 173-191).
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the limitations added to claims 1 and 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774